MEMORANDUM **
Mark Staples appeals pro se from the district court’s dismissal of his action pursuant to Fed.R.Civ.P. 12(b)(6) for failure to state a claim. Staples brought his action against the California Franchise Tax Board, the California Department of Justice, the Superior Court of Sacramento and the California Court of Appeals alleging that defendants violated his constitutional rights by not refunding his 1998 California income tax.
Because California offers a “plain, speedy and efficient remedy” in its courts for state tax appeals, see Jerron West, Inc. v. State of Cal. State Bd. of Equalization, 129 F.3d 1334, 1338-39 (9th Cir.1997), the district court properly dismissed Staples’ claims seeking declaratory and injunctive relief against the State. See 28 U.S.C. § 1341. The district court also properly dismissed Staples’ remaining claims because the listed state agencies were not persons under 42 U.S.C. §§ 1983 or 1985, see Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989), and they are entitled to Eleventh Amendment immunity, see Mitchell v. Franchise Tax Board (In re Mitchell), 209 F.3d 1111, 1115-16 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.